Citation Nr: 0432653	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  04-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than December 16, 
2002, for the grant of nonservice-connected disability 
pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to December 
1946.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2003 decision 
letter issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  The veteran 
perfected a timely appeal to that decision.  

On December 2, 2004, the Board granted the veteran's motion 
for advancement of his appeal on the Board's docket. 38 
C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  The veteran's reopened claim for nonservice-connected 
disability pension benefits (VA Form 21-526) was received on 
December 16, 2002.  

2.  On December 19, 2002, the RO granted the veteran's claim 
for a nonservice-connected pension effective December 16, 
2002, with payment effective as of January 1, 2003.  


CONCLUSION OF LAW

The claim for an effective date earlier than December 16, 
2002, for the grant of nonservice-connected disability 
pension benefits lacks legal merit.  38 U.S.C.A. §§ 5107, 
5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.151, 3.155, 
3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA requires that VA must provide notice that 
informs the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The RO has not notified the veteran of all of the specific 
provisions of the new law or performed additional development 
regarding the effective date issue.  However, the essential 
facts by which the appeal must be decided are not in dispute.  
The matter to be resolved is legal in nature, and its outcome 
is determined by the interpretation and application of the 
law and regulations rather than by consideration of 
conflicting or disputed evidence.  Given the nature of the 
issue, procurement of additional evidence would not 
strengthen the veteran's claim.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2002); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).  Consequently, 
the VCAA is not applicable to the matter decided herein and 
no further action to comply with its provisions is required.  

Moreover, the veteran has been notified of the reasons for 
the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran.  
As will be explained below, the veteran's claim lacks legal 
merit.  As it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable in this case.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

The veteran seeks an effective date earlier than December 16, 
2002, for the grant of nonservice-connected disability 
pension benefits.  Specifically, he states that he should be 
granted an effective date back to September 13, 2002, the 
date he signed the application for VA pension benefits and 
the date a Veterans Assistance Counselor for the State of 
Louisiana Department of Veterans Affairs supposedly 
transmitted the application to VA.  

By a decision of December 2002, the RO granted entitlement to 
a nonservice-connected disability pension, effective December 
16, 2002, the date that his application was received by VA.  
In his April 2003 notice of disagreement, the veteran 
indicated that the effective date should have been in 
September 2002 when he completed the application.  He stated 
that he later found out that the County service officer who 
had assisted him in September 2002 had become seriously ill 
and had not submitted his request because of his illness.  

Unless specifically provided otherwise, the effective date of 
an award of pension, based on an original or reopened claim, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of VA receipt of application 
therefore.  Pension may not be effective prior to the date 
entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
It is otherwise provided that if the veteran was prevented, 
by reasons of a disability which was so incapacitating, from 
applying for pension benefits for a period of at least 30 
days beginning on the date on which he became permanently and 
totally disabled, the effective date will be the date of 
application for the benefits or the date on which he became 
permanently and totally disabled, provided that the veteran 
applies for a retroactive award within one year from such 
date, whichever is to the advantage of the veteran.  While 
rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented filing the claim.  38 U.S.C.A. § 5110(b)(3); 38 
C.F.R. § 3.400(b)(1).

The effective date of first payment of pension will be the 
first day of the month following the month in which the 
pension award became effective.  38 U.S.C.A. § 5111; 38 
C.F.R. § 3.31.

The "date of receipt" is defined as the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

As noted above, the RO has assigned an effective date of 
December 16, 2002, for the award of VA disability pension 
benefits.  The effective date assigned corresponds to VA's 
receipt of the first indication that the veteran wished to 
file a claim for pension benefits.  There is no basis in law 
for establishing an earlier effective date since the veteran 
has not alleged that he was incapacitated from applying for 
pension benefits at an earlier date.  Rather the veteran has 
submitted evidence that he did in fact complete an 
application for pension benefits in September 2002, but that 
this application was not forwarded to VA because the County 
service officer who had assisted him in September 2002 had 
become seriously ill and had not submitted his application to 
VA.  It is argued that receipt of the veteran's application 
by the County service officer should be considered receipt by 
VA and that the forwarding of the claim from one office to 
another office within the same department should not be to 
the detriment of the veteran.  This argument fails because 
the County service officer is not an employee of VA. 

The Board has carefully reviewed the record and finds that 
the veteran's request for an effective date earlier than 
December 16, 2002, is legally impossible.  The veteran's VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, was received at the RO on December 16, 2002, which 
is the date of claim.  See 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400.  After a review of the evidence, it is clear 
that the veteran signed an application for pension benefits 
on September 13, 2002; however, the application was not 
received by VA until December 16, 2002.  As such, the 
governing legal authority, as cited above, provides that the 
earliest effective date assignable for the grant of pension 
benefits is December 16, 2002, the date of claim.  38 
U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400(b) (ii) (2003).  Hence, the veteran's claim is 
denied.

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  In this case, 
the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application.  

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The RO has 
granted the earliest effective date allowable based upon the 
facts in this case.  The Board finds that the veteran's claim 
for an effective date earlier than December 16, 2002, for the 
grant of pension benefits lacks legal merit.  


ORDER

Entitlement to an effective date earlier than December 16, 
2002, for the grant of nonservice-connected disability 
pension benefits is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



